Case: 20-51000     Document: 00516375926         Page: 1     Date Filed: 06/29/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         June 29, 2022
                                  No. 20-51000                          Lyle W. Cayce
                                                                             Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jesse Cabrera,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 7:20-CR-213-2


   Before Jones, Southwick, and Oldham, Circuit Judges.
   Per Curiam:*
          Jesse Cabrera pled guilty to conspiring to transport unlawfully present
   aliens. 8 U.S.C. § 1324(a)(1)(A)(v)(I). The government agreed to move for
   a one-point departure under U.S.S.G. § 5K3.1 in exchange for Cabrera’s
   agreement to enter a “fast-track” program. The plea agreement also stated
   that“should the [g]overnment determine, at any time after [d]efendant has


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-51000      Document: 00516375926          Page: 2   Date Filed: 06/29/2022




                                    No. 20-51000


   entered into his Plea Agreement, that this [d]efendant’s prior convictions or
   other factors would disqualify [d]efendant from the Fast-Track program, the
   [g]overnment will notify defense counsel of Defendant’s disqualification and
   will no longer be obligated to move for the downward departure.” The
   government failed to file its § 5K3.1 motion, and it failed to notify defense
   counsel of that decision.
          The government has moved, without opposition from Cabrera, to
   vacate Cabrera’s sentence, and remand for the district court to re-sentence
   Cabrera appropriately. Because Cabrera did not object at his sentencing,
   review of the government’s breach of the plea agreement is for plain error.
   See United States v. Sanchez-Hernandez, 931 F.3d 408 (5th Cir. 2019). Plain-
   error review has four elements: (1) an unwaived error that (2) is clear or
   obvious, (3) affected the appellant’s substantial rights, and (4) merits an
   exercise of the reviewing court’s discretion because it seriously affected the
   fairness, integrity, or public reputation of judicial proceedings. Puckett v.
   United States, 556 U.S. 129, 135 (2009).
          Cabrera’s plea agreement required the government to move for a fast
   track departure or to notify Cabrera that it would not. The government did
   neither. It therefore breached the agreement. See United States v. Bellorin-
   Torres, 341 F. App’x 19, 20 (5th Cir. 2009) (finding breach for failure to move
   for fast-track departure).    Because the government breached the plea
   agreement, Cabrera is not bound by the appellate waiver in his plea
   agreement and therefore meets the first element of plain error review. See
   United States v. McNabb, 958 F.3d 338, 339 (5th Cir. 2020).
          As to the second element, a breach is clear and obvious when the
   government’s commitments in a plea agreement are not “open to doubt,”
   and not subject to reasonable dispute. See Puckett, 556 U.S. at 135, 1429. No
   party disputes that the government had an obligation to move for a departure




                                         2
Case: 20-51000       Document: 00516375926         Page: 3   Date Filed: 06/29/2022




                                    No. 20-51000


   from the guidelines or notify Cabrera that it would not, and that the
   government failed to do either. Though the reason for nonperformance was
   merely an oversight, such inadvertence does not save the agreement. See
   Santobello v. New York, 404 U.S. 257, 262, 92 S. Ct. 495, 499 (1971).
            Third, both parties agree and each argues that the error prejudiced
   Cabrera’s substantial rights. Because there is “nothing in the record to
   indicate that the district court would not have granted [a] motion” for a
   departure from the guidelines, there is “a reasonable probability that, but for
   the error, [Cabrera] would have received a lesser sentence.” United States v.
   Williams, 821 F.3d 656, 658 (5th Cir. 2016). This is enough to meet the third
   prong.     Id.   Additionally, Cabrera indicates in his brief that had the
   government notified him that they would not seek a guidelines departure, he
   would have had the option to withdraw from the agreement.
            Finally, the fourth prong is met by the simple fact that when the
   government breaches a plea agreement, “the integrity of the system may be
   called into question,” and there are no countervailing considerations in this
   particular case that suggest otherwise. Puckett, 556 U.S. at 142-43.
            For the foregoing reasons the conviction is AFFIRMED, the
   SENTENCE VACATED, and the case REMANDED for resentencing.




                                         3
Case: 20-51000      Document: 00516375926           Page: 4    Date Filed: 06/29/2022




                                     No. 20-51000


   Andrew S. Oldham, Circuit Judge, dissenting:
          The court vacates Cabrera’s sentence and remands because it
   concludes there was a “plain error” in sentencing. I have previously
   expressed doubts about how we apply that doctrine. See, e.g., United States v.
   del Carpio Frescas, 932 F.3d 324, 333–44 (5th Cir. 2019) (Oldham, J.,
   concurring). This case is yet another example of the problems with it.
          Ordinarily, our adversarial system depends on the parties to identify
   an error, raise an objection, and ask the court for a ruling. The plain-error
   doctrine is a notable exception to this general rule. It allows a criminal
   defendant to sit silently, object to nothing, and win anyway. It’s obvious why
   every defendant would prefer this do-nothing-and-win route and why, if
   unchecked, the plain-error exception would swallow the adversarial-system
   rule. So to ensure that the plain-error exception remains just that—an
   exception—the Supreme Court and ours have placed strict limits on its
   applicability: the defendant must identify an error that was so plain and so
   obvious that the district court should’ve noticed it and corrected it sua sponte.
   See, e.g., United States v. Sanchez-Hernandez, 931 F.3d 408, 410 (5th Cir.
   2019); United States v. Cabello, 33 F.4th 281, 288 (5th Cir. 2022). The
   rationale is that if the error is truly egregious, then it shouldn’t matter that
   everyone—including the parties who are well-positioned and incentivized to
   notice it—missed it. See, e.g., Puckett v. United States, 556 U.S. 129, 135–36
   (2009).
          In this case, however, the purportedly “plain error” is one that the
   district court could not have identified if it wanted to. In the plea agreement,
   the Government promised to either (A) ask the district court for a one-point
   departure under U.S.S.G. § 5K3.1 or (B) notify the defendant that it would
   not make that request. The district court obviously knew that the
   Government did not do (A). But the district court could not possibly have




                                          4
Case: 20-51000      Document: 00516375926          Page: 5   Date Filed: 06/29/2022




                                    No. 20-51000


   known whether the Government did (B) without an objection from the
   defendant. I suppose the Government could’ve said, “Government, did you
   provide the notice required by option (B)?” But if the plain-error doctrine
   required that, then it would no longer be a failsafe for correcting egregious
   oversights and would instead provide a non-adversarial system of justice
   where the district court is the defendant’s attorney.
          What’s worse is that Cabrera cannot possibly show prejudice. See
   Puckett, 556 U.S. at 135 (noting that plain error’s third prong requires a
   showing that the error “affected the appellant’s substantial rights, which in
   the ordinary case means he must demonstrate that it affected the outcome of
   the district court proceedings” (quotation omitted)). The Supreme Court’s
   canonical plain-error case holds that a defendant cannot show prejudice by
   arguing that he would’ve rejected a plea agreement without the promise later
   broken by the Government. Id. at 142 n.4. Here, however, that’s the only
   thing Cabrera could show. To honor its promise, the Government only
   needed to provide notice to the defendant and hence allow him to withdraw
   his plea—the very thing that Puckett says cannot constitute prejudice.
   Moreover, Cabrera does not even argue that he would have withdrawn his
   plea if he’d gotten the notice that the Government promised. He merely
   argues that he could’ve withdrawn his plea. That’s doubly insufficient under
   Puckett.
          I respectfully dissent.




                                         5